PER CURIAM.
The State appeals the youthful offender sentence imposed on Keith Bynes in lieu of a mandatory 20-year sentence under the “10-20 Life” statute, section 775.087, Florida Statutes (1999). We affirm. See State v. Wooten, No. 2D00-1004, 782 So.2d 408, 2001 WL 76995 (Fla. 2d DCA filed Jan. 31, 2001).
Mr. Bynes cross-appeals the imposition of certain conditions of probation. Mr. Bynes preserved these errors by filing a motion pursuant to Florida Rule of Criminal Procedure 3.800(b)(2).1 The State has conceded error. We therefore remand to strike conditions 2, 12 and 19 from the order of probation. Because condition 19 was a discretionary cost that may be reimposed after notice and an opportunity to be heard, the striking of that condition is without prejudice. See Gant v. State, 682 So.2d 1137 (Fla. 2d DCA 1996).
ALTENBERND, A.C.J., and NORTHCUTT and CASANUEVA, JJ., concur.

. Even though the State has conceded error, no order was entered on this motion in the circuit court within the allotted sixty days and, thus, the motion was deemed denied. See Fla. R.Crim. P. 3 .800(b)(1)(B), (2)(B).